      Case 8-19-72292-reg             Doc 118       Filed 05/01/19     Entered 05/01/19 11:32:38




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re:
                                                                     Case No.: 19-72292-reg
         PETLAND DISCOUNTS, INC.,                                    Chapter 7
         d/b/a ALL PET DISTRIBUTORS,

                                             Debtor.
----------------------------------------------------------x

                         ORDER APPROVING CERTAIN CONSENSUAL
                            LEASE REJECTION AGREEMENTS

         UPON the application (the “Application”) of Allan B. Mendelsohn, interim trustee (the

“Trustee”) of the estate of Petland Discounts, Inc., d/b/a All Pet Distributors, the debtor (the

“Debtor”), by and through his counsel, Rosen & Kantrow, PLLC, seeking the entry of an Order

approving certain consensual lease rejection agreements (the “Agreements”) entered into by and

between the Trustee and: (i) Francmen 1127 LLC as to the premises located at 1127 Liberty

Avenue, Brooklyn, New York (“1127 Liberty Avenue”); (ii) K/K Associates as to the premises

located at 150 East 188th Street, Bronx, New York (“155 East 188th Street”); (iii) Zita Properties

LLC as to the premises located at 510 5th Avenue, Brooklyn, New York (“510 5th Avenue”);

(iv) S & Z Graham Partners LLC as to the premises located at 92 Graham Avenue, Brooklyn,

New York (“92 Graham Avenue”); (v) Walsam Sixth Avenue Company as to the premises

located at 389 Sixth Avenue, New York, New York (“Sixth Avenue”); (vi) Central Harlem

Partnership Plaza, LLC as to the premises located at 56 West 117th Street, New York, New York

(“117th Street”); (vii) Decatur Associates, LLC as to the premises located at 1949 Westchester

Avenue, Bronx, New York (“Westchester Avenue, Bronx”); and the matter having come on for a

hearing before the Court on April 29, 2019; and the Trustee having appeared by Fred S. Kantrow,

one of his attorneys; and there being no opposition to the relief sought in the Application; and the
     Case 8-19-72292-reg         Doc 118     Filed 05/01/19    Entered 05/01/19 11:32:38




Court, upon due deliberation having determined the relief sought is appropriate and should be

granted; it is hereby

          ORDERED that the Application is hereby granted as provided for on the record; and it is

further

          ORDERED that the terms of each of the separate Agreements is hereby approved as to

the form and content of each Agreement; and it is further

          ORDERED that each of the Landlords may rely on the express terms contained in each

of the Agreements approved by the Court; and it is further

          ORDERED that the Court shall retain jurisdiction over this matter to determine any

dispute that may arise hereunder.




                                                              ____________________________
 Dated: Central Islip, New York                                    Robert E. Grossman
        May 1, 2019                                           United States Bankruptcy Judge
